PER CURIAM.
We reverse the adjudications of delinquency for the offenses of: (1) forgery [§ 831.01, Fla.Stat. (1981)]; (2) uttering a forged instrument [§ 831.02, Fla.Stat. (1981) ]; and (3) theft of a credit card lost, mislaid or mistakenly delivered [§ 817.60(2), Fla.Stat. (1981) ], the state having candidly confessed error with regard thereto. Also, pursuant to the state’s confession of error, we direct the trial court to correct the felony adjudication of delinquency for fraudulent use of a credit card [§ 817.61, Fla.Stat. (1981) ] to reflect an adjudication of a misdemeanor under Section 817.67(1), Florida Statutes (1981). The case is remanded for this purpose and to permit the state to recharge D.W. with the offense of theft by taking or retaining possession of a credit card, pursuant to Section 817.60(1), Florida Statutes (1981).
Reversed and remanded with directions.